IN THE SUPREME COURT OF THE STATE OF NEVADA


                 WENDY WOOD; AND DOREEN                                No. 67798
                 ARMIJO,
                                   Appellants,
                              vs.
                 KELLI LYNN CAVEN,
                                   Respondent.                             FILED
                                                                           MAR 2 5 2016
                                                                          TRACIE K. LINDEMAN
                                                                       CLERK OF SUPREME COURT
                                                                      BY      •
                                                                             DEPUTY CLERK




                      ORDER VACATING SANCTION AND DISMISSING APPEAL

                             On December 30, 2015, we entered an order conditionally
                 imposing sanctions against counsel for appellants for their failure to file
                 the opening brief and appendix. We directed counsel to each pay the sum
                 of $250 to the Supreme Court Law Library by January 14, 2016.
                 However, the sanction would be automatically vacated if appellants filed
                 and served the opening brief and appendix by January 11, 2016. On
                 February 2, 2016, appellants filed a letter advising that the parties have
                 reached a settlement as well as a notice of settlement requesting that this
                 appeal be dismissed and the conditional sanction vacated.
                             Despite the untimeliness of the response, we grant the motion.
                 The conditional sanction imposed on December 30, 2015, is vacated and
                 this appeal is dismissed. However, we remind counsel for appellants that
                 they are not at liberty to disregard orders from this court.         Weddell V.
                 Stewart, 127 Nev. Adv. Op. 58, 261 P.3d 1080, 1085 (2011). In the future,
                 if an extension of time is needed to file a document, counsel must file a
SUPREME COURT
      OF
    NEVADA

(0) 1947A   ea                                                                       /6 -09.5 0(0
                 motion for an extension of time no later than the due date for the brief.
                 NRAP 31(b)(3).
                            It is so ORDERED.




                                        Saitta


                                                                                     J.
                 Gibbeics                                    Pickering




                 cc:   Hon. Jerry A. Wiese, District Judge
                       Persi J Mishel, Settlement Judge
                       Cloward Hicks & Brasier PLLC
                       Richard Harris Law Firm
                       Emerson & Manke, LLP
                       Eighth District Court Clerk
                       Supreme Court Law Librarian




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A    e